DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
The amendment filed 12/21/2020 does not place the application in condition for allowance.
The previous objection to claim 20 is withdrawn due to Applicant’s amendment.
The previous art rejections are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0015975 to Huss (of record), and further in view of US PGPub 2010/0101630 to Kats (of record).
Regarding claims 20-23 and 30, the limitation that an element is “configured to” perform a function is a recitation of intended use. Intended use limitations are given weight to the extent that the 
Huss teaches a self-powered tracker apparatus comprising
a torque tube 202 defining a substantially horizontal single axis of rotation (Figs. 13, 19, ¶0044, 0050, 0099)
a plurality of solar modules 104 (elements 104 are capable of reflecting solar radiation, ¶0037, 0038) coupled to the torque tube 202 such that rotation of the torque tube about the single axis of rotation orients the plurality of solar modules to track the position of the sun (although the apparatus includes an element which is capable of orienting the solar modules in an orthogonal direction to that of the torque tube, the tub 202 is only capable of rotation about its single axis, ¶0099)
a motor operably coupled to the torque tube 202, the motor configured to rotate the torque tube and the plurality of solar modules about the single axis of rotation (¶0086-0088)
a single solar panel energy source 1504 (Fig. 13 shows one element 1502, comprising a solar panel 1504, affiliated with a distinct torque tube 202) configured to power the motor, the solar panel energy source disposed side by side with one of the plurality of solar modules 104 on an upper portion of the torque tube 202 (Fig. 14 shows that panel 1504 is approximately planar with a module 104, which is offset higher than the torque tube, ¶0098, 0099, 0104, 0102) and mounted on the torque tube (the torque tube 202 holds the weight of the single solar panel energy source 1504) such that rotation of the torque tube about the single axis of rotation orients the solar panel energy source to track position of the sun
a box 1602 mounted on the torque tube, the box including an electronic module 1502 (¶0101, 0102, 0109-0111).
Huss teaches that the solar panel energy source is positioned to achieve good illumination without shading other elements, and that the position of the box 1602 with respect to the apparatus prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the box to be spatially separated from the solar panel energy source on a lower portion of the torque tube because such positioning is conventional in the art.
Per claim 21, modified-Huss teaches the limitations of claim 20. The torque tube 202 is cylindrical (Figs. 3; MPEP §2125).
   Per claims 22 and 23, modified-Huss teaches the limitations of claim 20. Huss teaches that the single solar panel energy source 1504 is configured to provide sufficient power output to power and charge batteries to have enough output the motor throughout the day without an external energy source (¶0097, 0099), and Kats teaches that the power requirements of a motor should be minimized (¶0053, 0062). Further, a skilled artisan would therefore understand that the power output of the solar panel energy source is related to the amount of light available to it. In other words, in the absence of light, the power produced by the solar panel energy source is minimized. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to match the power output produced by the solar panel energy source to the requirements of the motor and to minimize the power needed to supply the motor throughout the day to improve efficiency of the system. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 30, modified-Huss teaches the limitations of claim 20. The definition of “pier” includes “a pillar that bears heavy loads, esp one of rectangular cross section”, “a square pillar”, “a support of masonry, steel, or the like for sustaining vertical pressure” (https://www.collinsdictionary.com/dictionary/english/pier). The torque tube 202 is operably disposed on a first element (304, 974) and a second element (304, 974) on at respective first and second ends (¶0045, 0047, 0048, 0050, 0057, 0069, 0070), each of the first and second element having a rectangular cross-section (Figs. 3B, 8C, 8D). Further, a skilled artisan would understand that those elements sustain loads in a vertical direction (crossing the previously established horizontal direction), and are therefore a first pier and a second pier within the broadest reasonable interpretation. 

Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huss and Kats as applied to claim 20 above, and further in view of US PGPub 2007/0297058 to Briee (of record) and US Patent 5,632,823 to Sharan (of record).
Regarding claims 24-28, modified-Huss teaches the limitations of claim 20. Huss teaches that the electronic module 1502 comprises circuitry and cabling necessary to deliver power to the motor and communications equipment (¶0110, 0111), and Kats teaches that such circuitry can include a microcontroller (¶0071), but do not teach a DC to DC converter. Briee teaches an analogous tracker apparatus having a solar panel energy source (130 in Fig. 1, 1200 in Fig. 19) and motor capable of effecting rotation (124 in Fig. 1, 1300 in Fig. 19; ¶0041, 0094), also operated by an electronic module (1600), can include a DC to DC converter (elements 1512, 1514, 1516 can adjust the voltage from a solar panel energy source 1510 to be less than 10.7 V, ¶0101), a boost converter (1550) comprising a first lead (input to 1550) and second lead (output of 1550, producing “Vboost”), those leads and the DC to DC converter coupled to a DC to DC converter (an electrode of battery 1626 is coupled to ground, as is the DC to DC converter, ¶0102, 0103, 0111). Additionally, the electronic module further includes a capacitor device (1562) coupled to the boost converter (1550), the capacitor device configured to provide a stable voltage for a motor drive (1542) coupled to the analogous motor (1300, the capacitor device 1562 is capable of storing power for use by the driver 1542 in instances where the source does not specifically provide power, ¶0104, 0107, 0142). The electronic module taught by Briee is capable of stably providing power to a motor. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include in the electronic module, in addition to a micro-controller, a DC to DC converter, a battery coupled to the DC to DC converter, a boost converter including a first lead and a second lead coupled to the battery, and a capacitor device coupled to the boost converter, with all of those elements capable of performing the claimed respective functions, in order to stably provide power to the motor.
Regarding the limitation that the battery is not in the box, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the battery of modified-Huss not in the previously recited box based on the teachings of Sharan (Fig. 1 shows that battery 10 is not co-located with electronics module 21, C2/L58-C3/L4). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huss, Kats, Briee, and Sharan as applied to claim 28 above, and further in view of US PGPub 2011/0073161 to Scanlon (of record).
Regarding claim 29, modified-Huss teaches the limitations of claim 28. The combination of references do not specifically teach an inclinometer device coupled to the micro-controller. Scanlon teaches that the inclusion of an inclinometer device configured for measuring tilt of the solar panels coupled to a micro-controller can provide feedback to adjust the motion of solar modules (¶0061). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an inclinometer device to allow for feedback control of the motor.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues that the new claim language overcomes the rejection over Hess et al. Firstly, on p. 5 of the Remarks, Applicant argues that the single solar panel energy source is claimed as being directly mounted on the torque tube. Newly amended claim 20 recites “the solar panel energy source mounted on the torque tube”; “mounted” is of a broader scope than “directly mounted”. It is clear to a skilled artisan that the weight of Huss’s solar panel energy source is supported by the torque tube of that invention (Figs. 13, 15). This reads on “the solar panel energy source mounted on the torque tube” within the broadest reasonable interpretation, and the claims can still properly be rejected over Hess et al.
The Examiner presumes that Applicant’s statement of direct mounting comes from Figure 54 of the instant drawings, at least in part. The Examiner notes that the means of mounting of the solar panel in that Figure is obscured. It cannot be determined if the solar panel is directly mounted to the torque tube; nor does the instant specification include a discussion of what structural configuration constitutes “direct” mounting. The Examiner interprets the single solar panel energy source to be disposed side by side with one of the plurality of solar modules along an axial direction of the torque tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726